Citation Nr: 0836336	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
operative fusion of the left wrist, with reflex sympathetic 
dystrophy, status post carpal tunnel release.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO), which denied the veteran's claim for an 
increased evaluation for his left wrist disability.  

In April 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is associated with the claims folder.

In September 2007 the issue of entitlement to a rating in 
excess of 40 percent for the veteran's left wrist disability 
was remanded by the Board for additional development.  He 
requested development has been accomplished and the case has 
been returned to the Board for final action.  


FINDING OF FACT

The veteran's left wrist disability has been productive of, 
at most, severe incomplete paralysis throughout the appeal 
period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a left 
wrist disability are not met during any period of time 
covered by this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Codes 8515, 8615, 8715 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2003 and July 2006.  Those 
letters provided the veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf. 
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  During the pendency 
of this appeal, the Court in Dingess/Hartman found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided to the 
veteran in a July 2006 letter. 

The Board further finds that the letters and other 
notification documents adequately explained to the veteran 
the evidence which would warrant higher ratings, as is 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App 37 
(2008).  In this regard, the letter dated in November 2003 
notified him that he should submit evidence that the service-
connected conditions had worsened, and that he should submit 
medical evidence that showed that they had gotten worse.  The 
letter dated in July 2006 indicated that VA determined the 
disability rating by using a schedule for evaluating 
disabilities that is published as title 38 Code of 
Regulations, Part 4.  It was noted that VA considered the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the symptoms on 
employment.  It was further noted that the veteran could 
submit information regarding treatment records, recent Social 
Security determinations, and statements from employers as to 
job performance, lost time, and other information regarding 
how the condition affected his ability to work.  He was 
subsequently afforded additional opportunity to submit 
evidence.  Moreover, the applicable rating criteria were 
properly reported in statements of the case issued in 
February 2005, October 2005, March 2006, and May 2008.  The 
notifications to the veteran were entirely adequate to inform 
him, or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence as to how 
his disability affects him in everyday, daily life; his 
responses, and particularly those noted in his April 2005 
personal hearing, confirm that he understood those 
ramifications and mandates.  Indeed, at his personal hearing, 
he specifically stated that he believed his left wrist 
condition was more than 40 percent disabling, thus warranting 
a higher rating.  In addition, the veteran's representative 
demonstrated full knowledge of the applicable laws as shown 
by reference to various VA regulations in an August 2007 
written brief.  Therefore, there was no prejudice as a result 
of the timing of the notifications.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  As such, the Board concludes that the 
appeal may be adjudicated without a remand for further 
notification.

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  The 
veteran was afforded a personal hearing in April 2005.  He 
was also accorded two C&P examinations in January 2006 and 
April 2008, the reports of which are of record.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  VA has sufficiently 
discharged its duty in this matter, and no further assistance 
to the veteran with the development of evidence is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  





I.  Entitlement to a Rating In Excess of 40 Percent for Post-
operative Fusion of the Left (minor) Wrist, With Reflex 
Sympathetic Dystrophy, Status Post Carpal Tunnel Release.  

       Disability Ratings- General Law and Regulations 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Although rating personnel 
are directed to review the recorded history of a disability 
in order to make a more accurate evaluation, 38 C.F.R. § 4.2, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco, supra.  However, staged 
ratings may be appropriate in an increased rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Here, the veteran seeks an increased rating for his service-
connected post-operative fusion of the left wrist, with 
sympathetic dystrophy, status post carpal tunnel release.  He 
contends that his left wrist condition has worsened and 
rendered him incapable of performing most tasks with his left 
hand.  His left wrist condition is currently rated as 40 
percent disabling under Diagnostic Code (DC) 8615, which 
pertains to neuritis of the median nerve.  This is the 
highest rating assignable for neuritis, and contemplates a 
severe disability.  For a higher rating, the disability would 
have to approximate a complete paralysis (see below).  See 
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8515, 8615.  The 
criteria for rating paralysis of the median nerve differ 
according to whether the major or minor limb is affected.  
The record reflects that the veteran is right hand dominant, 
and thus, the analysis will focus on the rating criteria 
applicable to the minor left wrist.  

By way of medical history, the veteran sustained a fracture 
to his left wrist while on active duty in 1981.  He was 
surgically treated for the wrist injury in 1981 and initially 
assigned a 10 percent evaluation effective March 1984.  In 
November1996, the veteran underwent a total left wrist fusion 
and carpal tunnel release.  He was granted a 100 percent 
evaluation based on the surgical procedures, effective 
September 1996; he was subsequently assigned a 40 percent 
evaluation, effective November 1996.  In October 2003, the 
veteran filed a claim for an increased evaluation for the 
service-connected left wrist, the denial of which is the 
subject of the present appeal.  

Diagnostic Code 8615 and 38 C.F.R. § 4.123

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis (emphasis added).  See 
38 C.F.R. § 4.123.  Under diagnostic codes 8515, 8615, and 
8715, mild incomplete paralysis of the median nerve in the 
major or minor extremity warrants a 10 percent rating.  
Moderate incomplete paralysis warrants a 30 percent rating in 
the major extremity and a 20 percent rating in the minor 
extremity.  Severe incomplete paralysis warrants a 50 percent 
rating in the major extremity and a 40 percent rating in the 
minor extremity.  Complete paralysis with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand), pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended, cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, and pain with trophic disturbances warrants a 
70 percent rating in the major extremity and a 60 percent 
rating in the minor extremity. See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 (2007).

At his personal hearing in April 2005, the veteran testified 
that his left wrist disability was approximately 50 to 60 
percent disabling since the pain interfered with his daily 
activities, including mowing the lawn and lifting.  He 
reported experiencing swelling and pain on a daily basis that 
was only alleviated when he stopped using his hand.  He also 
stated that maintaining employment was difficult because of 
the limited use of his hand.  The veteran's wife further 
testified that his hand was frequently swollen and that he 
had to treat it with ice-packs and pain pills, but those 
remedies provided little relief.  See RO Hearing Transcript, 
p.3- 4.  

VA treatment records dated November 2003 to September 2005 
reflect consistent complaints of left hand pain and cramping, 
which worsened upon prolonged exposure to cold.  X-rays 
revealed evidence of demineralization and prior fusion 
surgery.  No acute fractures or change in alignment of the 
carpal bones were detected, although suggestions of reflex 
sympathetic dystrophy were present.  Bone density was normal.  
Some mild edema of the dorsal wrist was noted.  Surgical 
scars were consistently described as well-healed and stable.  
The veteran reported occasional numbness in the last 3 
fingers of the left hand.  

Upon VA examination in January 2006, the veteran endorsed 
episodes of wrist numbness and pain along the median nerve.  
He described the pain as constant, and rated it as 3 or 4 out 
of 10 on a visual scale, with increases to 8 or 9 out of 10 
after work or upon exposure to cold weather.  He stated that 
he was able to do household chores and yard work.  He 
reported wearing a wrist brace at work.  Physical examination 
revealed tenderness to palpation over the median nerve at the 
wrist.  A compression test was positive; however, a Phalen's 
test could not be performed because the wrist is fused, and 
thus, it has no range of motion.  The Tinel's test was also 
positive and produced shocks and pain to the middle finger.  
A passively correctible flexion deformity of the thumb was 
noted.  The wrist was ankylosed due to fusion, but in good 
neutral position; it was pain free upon stress.  Again, due 
to the fusion, he presented no wrist dorsiflexion, palmar 
flexion, or wrist radial or ulnar deviation.  No swelling was 
noted.  Muscle strength for finger flexors was 5/5.  A well-
healed incision, with prominent hardware on the back side of 
his wrist was noted.  X-rays revealed good fusion mass across 
the wrist and intact hardware.  There were no indications of 
arthritis.  The veteran had full range of motion of the 
metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints.  He demonstrated brisk capillary 
refill, and sensation was intact to light touch; he did 
report a slight decrease in sensation over the palmar aspect 
of the long finger.  

The VA examiner concluded that the veteran's reported 
numbness and pain was due to incomplete release of the carpal 
tunnel.  He further noted that the wrist fusion appeared to 
be anklylosed and was not a major source of wrist pain; 
however, he also hypothesized that it was conceivable for the 
veteran to have wrist pain if he were to use it all day. 

Upon post-remand VA examination in April 2008, the veteran 
continued to voice complaints of wrist pain.  At the time of 
examination, he reported pain as a 6 on a scale of 1 to 10; 
he did not report using a brace, or having any problems with 
activities of daily living.  No flare-ups were noted.  Upon 
physical examination, there was decreased sensation in the 
long and ring fingers; there was full sensation in the small 
finger and index finger.  Again, there was no range of motion 
and a Phalen's test could not be performed due to the 
veteran's wrist being fixed at 10 degrees (dorsiflexion).  
Surgical scars on the hand and wrist were cited as well-
healed.  There was no evidence of atrophy of the thenar, 
hypothenar, or interossei musculature.  No swelling or 
abnormal sensation with touch was found.  The examiner did 
note that it was conceivable for pain to limit function with 
repetition, but he was unable to express the degree to which 
this pain would additionally limit function.  The examiner 
concluded that the hand functioned well as a unit overall.  
Notably, he found no gross abnormalities of the thumb, and no 
evidence of reflex sympathetic dystrophy.  The examiner's 
final assessment was that the veteran had carpal tunnel 
syndrome of the left wrist, with residuals of carpal tunnel 
release.  

Based upon the foregoing evidence of record, the Board finds 
the veteran's left wrist disability is manifested by no more 
than a severe impairment to the left median nerve of the 
minor extremity.  The degree of lost or impaired function is 
substantially less than complete paralysis of the median 
nerve.  The veteran's hand is not inclined to the ulnar side, 
the index and middle fingers are not shown to be more 
extended than normal, the thumb is not in the plane of the 
hand, and there is no indication of considerable atrophy of 
the muscles.  In fact, in April 2008, the examiner 
specifically found that there was no atrophy of the muscles 
present.  There is also no evidence demonstrating incomplete 
and defective pronation as a result of the median nerve 
disorder, nor of an absence of flexion to the index finger 
with feeble flexion of the middle finger.  To the contrary, 
the VA examiner found that the hand functioned well.  The 
Board finds that the veteran's report of increased problems 
after doing yard work and his statements regarding a weakened 
grip indicate that his index and middle fingers do not remain 
extended.  See RO Hearing Transcript p. 3-4; Statement in 
Support of Claim, January 2005.  He complains of numbness and 
pain, but the overall evidence is not indicative of complete 
paralysis.  Therefore, higher or "staged" ratings in excess 
of 40 percent for post-operative fusion of the left wrist, 
with reflex sympathetic dystrophy, status post carpal tunnel 
release are not warranted.

In sum, the examination findings do not approximate the 
symptomatology contemplated under Diagnostic Code 8515, which 
must be satisfied in order to warrant a 60 percent 
evaluation.  Simply stated, the veteran's left wrist 
disability has not been productive of complete paralysis to 
warrant higher disability rating.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715.  As the preponderance of 
the evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

II.  Other Considerations and Separate Ratings: 

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of separate 
or higher evaluations for the veteran's disability.  After 
review, however, the Board observes that no other diagnostic 
codes or provisions provide for separate or higher ratings 
based on the evidence of record.  Such considerations are 
discussed at length below.  


       38 C.F.R. §§ 4.45 and 4.59, and DeLuca v. Brown

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  The Court has 
held that diagnostic codes predicated on limitation of motion 
require consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 
4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board has carefully considered the history of the 
veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2007).  However, the Board finds that a higher 
evaluation based on limitation of motion is not for 
application in the present case.  As noted, the principles 
delineated in the DeLuca case contemplate limitation of 
motion based upon joint function.  The veteran is currently 
rated under DC 8615; since this diagnostic code is not 
predicated upon loss of range of motion, but rather 
functional loss based on nerve impairment.  38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca, supra do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Therefore, while 
the Board acknowledges the veteran's complaints of pain and 
swelling of the hand, we find that an increased rating, based 
on the considerations of the DeLuca case, is not appropriate 
for post-operative fusion of the left wrist, with reflex 
sympathetic dystrophy, status post carpal tunnel release.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at  
204-7.
	Diagnostic Codes 5214, 5215

The Board has also considered evaluation of the veteran's 
left wrist disability under DC 5214, which provides for a 40 
percent rating for ankylosis of the wrist, and under DC 5215, 
which provides for a 10 percent rating for limitation of 
motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5214, 5215.  In this case, the veteran underwent carpal 
tunnel release and fusion procedures in 1996, which fixed his 
left wrist at 10 degrees of motion (dorsiflexion).  The wrist 
is essentially ankylosed because of this procedure.  However, 
awarding a separate evaluation under DCs 5214 and 5215 for 
ankylosis would constitute prohibited pyramiding by 
compensating the veteran for the same disability. 38 C.F.R. § 
4.14 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  The veteran is already being compensated for 
impaired function of the wrist under DC 8615.  Thus, 
compensation for the disability under DC 5214 or DC 5215 
would be duplicative since the symptomatology associated with 
the veteran's fused wrist and carpal tunnel release is 
already being accounted for under the appropriate diagnostic 
code.  Accordingly, the veteran is not entitled to separate 
ratings under either diagnostic code 5214 or 5215, and no 
additional consideration is necessary in this regard.

       Residual Scars

The evidence of record indicates the veteran has surgical 
scarring on the left wrist that is related to the wrist 
fusion and service-connected carpal tunnel disability.  
However, the medical evidence of record contains no clinical 
notation of this scarring as being painful or tender to 
palpation.  There is no clinical indication that there is any 
loss of any wrist or hand function associated with the scars.  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities. 38 C.F.R. § 4.118 (2003).  The 
Board will consider the veteran's residual scarring under 
Diagnostic Codes 7801 (as amended), 7803, 7804, and 7805.  
Under the revised regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

There is no basis for a compensable rating under the current 
regulations.  First, there is no indication that the scarring 
was poorly nourished or subjected to repeated ulceration; and 
limitation of function of the left hand has been separately 
compensated under DC 8615.  There is no clinical indication 
that the left wrist scarring has resulted in underlying soft 
tissue damage or that the area of the scars exceed 6 square 
inches (39 sq. cm).  In fact, upon VA examination in April 
2008, the examiner specifically noted that the scars were 
well-healed, with no signs of infection, edema, or muscle 
loss.  VA examination in January 2006 noted the same.  As 
such, a separate compensable rating is not appropriate for 
the left wrist scars.



ORDER

An evaluation in excess of 40 percent for the veteran's post-
operative fusion of the left wrist, with reflex sympathetic 
dystrophy, status post carpal tunnel release is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


